DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 09/28/2022 is acknowledged. Claims 29-34 were unaddressed in the restriction of 08/22/2022, but appear to directed towards species 1 as well and will be considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR DEVICE INCLUDING LAYERS WITH DIFFERENT CHALCOGEN COMPOUNDS AND SEMICONDUCTOR APPARATUS INCLUDING THE SAME--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 4 recite(s) the language (emphasis added) “the first chalcogen compound layer has an energy band gap of 0.1 eV or more and 1.0 eV or less than that of the second chalcogen compound layer”, where it is unclear how a band gap can be both more and less than a comparative band gap.

Claim(s) 10 recite(s) the language (emphasis added) “the second chalcogen compound layer has a volume ratio of 0.1 times or more and 1.5 times or less compared to the first chalcogen compound layer”, where it is unclear how a volume ratio can be both more and less than a comparative volume ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-9, 11, 12, 29-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sei, US 20190252609 A1.

As to claim 1, Sei discloses a semiconductor device (see Sei Fig 22) comprising: 
a first electrode (see Sei Fig 3 Ref 23); a second electrode (see Sei Fig 3 Ref 21) separated from the first electrode; and a first chalcogen compound layer (see Sei Fig 3 Ref 22B) and a second chalcogen compound layer (see Sei Fig 3 Ref 22A) between the first electrode and the second electrode, wherein 
the first chalcogen compound layer and the second chalcogen compound layer include a first element selected from the group consisting of germanium (Ge) and tin (Sn) (see Sei Para [0103]) and a second element one or more selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te) (see Sei Para [0103]), and the first chalcogen compound layer and the second chalcogen compound layer have different compositions from each other (see Sei Para [0063]).

Sei does not appear to disclose each independently.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that semiconductor device, as disclosed by Sei, may be configured with any number of the chemistries disclosed. Routine exponentiation would result in meeting the limitations of the claimed invention, and would be motivated by engineering layer resistance (see Sei Para [0128).

As to claim 2, Sei discloses the semiconductor device of claim 1, wherein 
the semiconductor device has ovonic threshold switching characteristics (see Sei Para [0049]).

As to claim 3, Sei discloses the semiconductor device of claim 1, wherein 
the first chalcogen compound layer has a greater energy band gap than the second chalcogen compound layer (see Sei Paras [0102] and [0128]).

As to claim 5, Sei discloses the semiconductor device of claim 1, wherein 
any one of the first chalcogen compound layer and the second chalcogen compound layer further comprises a third element including one or more selected from the group consisting of arsenic (As), antimony (Sb), silicon (Si), and bismuth (Bi) (see Sei Para [0103]).

As to claim 6, Sei discloses the semiconductor device of claim 1, wherein 
the second chalcogen compound layer further comprises a fourth element including one or more selected from the group consisting of boron (B), aluminum (Al), scandium (Sc), manganese (Mn), strontium (Sr), and indium (In) (see Table 3).

As to claim 7, Sei discloses the semiconductor device of claim 1, wherein 
the first chalcogen compound layer further comprises a fifth element including one or more selected from the group consisting of carbon (C), nitrogen (N), oxygen (O), phosphorus (P), and sulfur (S) (see Sei Para [103]).

As to claim 8, Sei discloses the semiconductor device of claim 1, wherein 
the second chalcogen compound layer comprises a compound represented by Formula 1 or Formula 2 below:
[Formula 1]
AaBbCc
[Formula 2]
AaBbCcDd wherein, 
in Formula 1 or Formula 2, A is a first element, B is a second element, C is a third element, D is a fourth element, a+b+c=1 in Formula 1, and a+b+c+d=1 in Formula 2 (see Sei Para [01031] and Para [0104]; Percentages of atomic formulae sum to one.).

As to claim 9, Sei discloses the semiconductor device of claim 1, wherein 
the first chalcogen compound layer comprises a compound represented by one of Formula 1, Formula 3, and Formula 4 below:
[Formula 1]
AaBbCc
[Formula 3]
AaBb
[Formula 4]
AaBbCcEe wherein, 
in Formula 1, Formula 3, or Formula 4, A is a first element, B is a second element, C is a third element, E is a fifth element, a+b+c=1 in Formula 1, a+b=1 in Formula 3, and a+b+c+e=1 in Formula 4 (see Sei Para [01031] and Para [0104]).

As to claim 11, Sei discloses the semiconductor device of claim 1, further comprising: 
a third chalcogen compound layer adjacent to the second chalcogen compound layer and separated from the first chalcogen compound layer (see Sei Para [0063]).

As to claim 12, Sei discloses the semiconductor device of claim 11, wherein
the third chalcogen compound layer comprises a compound represented by one or more of Formulas 1, 3, and 4:
[Formula 1]
AaBbCc
[Formula 3]
AaBb
[Formula 4]
AaBbCcEe wherein, 
in Formula 1, Formula 3, or Formula 4, A is a first element, B is a second element, C is a third element, E is a fifth element, a+b+c=1 in Formula 1, a+b=1 in Formula 3, and a+b+c+e=1 in Formula 4 (see Sei Para [01031] and Para [0104]).

As to claim 29, Sei discloses a semiconductor apparatus (see Sei Fig 22) comprising: 
a plurality of first electrode lines (see Sei Fig 5 Ref WL) on a substrate (see Sei Para [0067]), parallel to an upper surface of the substrate (see Sei Para [0067]), and extending in a first direction (see Sei Fig 5 Ref WL); a plurality of second electrode lines (see Sei Fig 5 Ref BL)  on the plurality of first electrode lines, parallel to the upper surface of the substrate (see Sei Para [0067]), and extending in a second direction that is different from the first direction (see Sei Fig 5 Ref BL); and a first semiconductor device arranged at a crossing point between each of the plurality of first electrode lines and the plurality of second electrode lines (see Sei Fig 5 Ref 10), and the first semiconductor device including the semiconductor device of claim 1.

As to claim 30, Sei discloses the semiconductor apparatus of claim 29, further comprising: 
a plurality of third electrode lines on the plurality of first electrode lines and the plurality of second electrode lines and the plurality of third electrode lines extending in the first direction (see Sei Para [0062]); and a second semiconductor device at a crossing point between each of the plurality of second electrode lines and the plurality of third electrode lines (see Sei Para [0062]), wherein the second semiconductor includes a first electrode, a second electrode separated from the first electrode, and a first chalcogen compound layer and a second chalcogen compound layer between the first electrode and the second electrode, and wherein the first chalcogen compound layer and the second chalcogen compound layer each independently include a first element selected from the group consisting of germanium (Ge) and tin (Sn) and a second element including one or more selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te), (see Sei Para [0103]) and the first chalcogen compound layer and the second chalcogen compound layer have different compositions from each other (see Sei Para [0063]).

As to claim 31, Sei discloses the semiconductor apparatus of claim 29, further comprising: 
a circuit unit for driving the semiconductor device or performing a computation operation (see Sei Fig 22 and Para [0075]).

As to claim 32, Sei discloses a semiconductor device (see Sei Fig 22) comprising: semiconductor device comprising: a first electrode (see Sei Fig 3 Ref 23); a second electrode (see Sei Fig 3 Ref 21) separated from the first electrode; and a chalcogen compound layer (see Sei Fig 3 Ref 22) arranged between the first electrode and the second electrode, wherein 
the chalcogen compound layer includes a first element including one or more selected from the group consisting of germanium (Ge) and tin (Sn), 
the chalcogen compound layer includes (see Sei Para [0103]), a second element including one or more selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te) (see Sei Para [0103]), 
a third element including one or more selected from the group consisting of arsenic (As), antimony (Sb), silicon (Si) and bismuth (Bi) (see Sei Para [0103]), and 
a fourth element including one or more selected from the group consisting of boron (B), aluminum (Al), and scandium (Sc), manganese (Mn), strontium (Sr), and indium (In) (see Table 3), wherein 
the fourth element has a concentration gradient in a thickness direction of the chalcogen compound layer (see Sei Para [0056]; Diffusion from a bond results in a concentration gradient.). 

As to claim 33, Sei discloses the semiconductor device of claim 32, wherein the chalcogen compound layer further includes a fifth element including one or more selected from the group consisting of carbon (C), nitrogen (N), oxygen (O), phosphorus (P), and sulfur (S), and wherein the fifth element has a concentration gradient in the thickness direction of the chalcogen compound layer (see Sei Para [0056]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sei, US 20190252609 A1, in view of Parkinson, US 20060002173 A1.

As to claim 4, Sei discloses the semiconductor device of claim 1, wherein 
the first chalcogen compound layer has an energy band gap and the second chalcogen compound layer has an energy band gap.

Sei does not appear to explicitly disclose the first chalcogen compound layer has an energy band gap of 0.1 eV or more and 1.0 eV or less than that of the second chalcogen compound layer.

Parkinson, US 20060002173 A1 discloses the first chalcogen compound layer has an energy band gap of 0.1 eV or more and 1.0 eV or less than that of the second chalcogen compound layer (see Parkinson Para [0043]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Sei, may have layers with particular band gaps, as disclosed by Parkinson. The inventions are well known variants of engineering compositions of switching layers, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Parkinson’s attempt to mitigate leakage (see Parkinson Para [0043]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sei, US 20190252609 A1, in view of Cheng, US 20190115393 A1.

As to claim 10, Sei discloses the semiconductor device of claim 1, wherein 
the second chalcogen compound layer has a volume ratio.

Sei does not appear to explicitly disclose
the second chalcogen compound layer has a volume ratio of 0.1 times or more and 1.5 times or less compared to the first chalcogen compound layer.

Cheng discloses 
the second chalcogen compound layer has a volume ratio of 0.1 times or more and 1.5 times or less compared to the first chalcogen compound layer (see Cheng Para [0021]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Sei, may have layers with particular thicknesses, as disclosed by Cheng. The inventions are well known variants of multi-layered of switching layers, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Parkinson’s attempt to mitigate leakage (see Cheng Para [0006]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sei, US 20190252609 A1, in view of Liu, US 20090180314 A1.

As to claim 13, Sei discloses the semiconductor device of claim 11, wherein 
the third chalcogen compound layer has an energy band gap.

Sei does not appear to explicitly disclose
a greater energy band gap than the second chalcogen compound layer.

Liu discloses a greater energy band gap than the second chalcogen compound layer (see Liu Para [0027] and see Sei Para [0102]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Sei, may have layers with particular band gaps, as disclosed by Liu. The inventions are well known variants of engineering compositions of switching layers, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Liu’s attempt to store multiple bits in a single memory cell (see Liu Para [0006]).

Allowable Subject Matter
Claim(s) 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 34):
the concentration gradient of the fifth element is opposite the concentration gradient of the fourth element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ohba, US 20160336378 A1 discloses a second chalcogen compound layer.
Tortorelli, US 20210043838 A1 discloses a concentration gradient in a thickness direction of the chalcogen compound layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 11/03/2022